Citation Nr: 1820427	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  17-06 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.

In an August 2015 rating decision, the RO confirmed and continued to deny the claim for service connection for diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C § 7107(a)(2) (2012).


FINDING OF FACT

Diabetes mellitus did not have onset during active service, did not manifest within one year from separation from active service, and was not etiologically related to or caused by service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017.

The Veteran contends that he was diagnosed with a diabetes condition in 1955 by a private physician, Dr. B., during service.  See March 2015VA Form 21-4138.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C. §§ 1101, 1112, (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Veteran has current diabetes mellitus, type II.  See July 2014 VA Treatment Records.  Accordingly, the first element of service connection, a current disability, is met.  The remaining question is whether the disability is related to service.

Service treatment records contain no complaints of or treatment for a diabetic condition.  From May 1954 to October 1955 the Veteran sought treatment for multiple health conditions, but no mention of or treatment for diabetes.  On August 1957 discharge, clinical evaluations were normal for all systems and anatomy other than a mention that the tonsils were enucleated and he had a scar on his thumb.  The notes on that examination report state that the Veteran "denies all else" after indicating that he mad mumps pertussis tonsillectomy in childhood and lacerated left thumb in childhood.  The Veteran had an opportunity to indicate any medical conditions on his report of medical history at separation from service.  In that document, signed by the Veteran, the only medical conditions he indicated was that he had an operation on his tonsils at age 11 and that he had mumps and whooping cough.  This was dated in August 1957.  

Post- service the first mention of diabetes was in January 2001 VA urgent care treatment records that document the Veteran's report of diabetes, type II, since 1989.  Subsequent January 2011 VA treatment records document a history of diabetes since 1955.  March 2012 VA treatment records document the Veteran's report that diabetes started in 1955, but state that the exact date is unknown.

Considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for diabetes mellitus because there is no nexus to service.  As for direct service connection, service treatment records are negative for any diagnosis of or treatment for diabetes.  Notably, service treatment records document treatment for other medical conditions, but not diabetes.  Although the Veteran claims that he was diagnosed with diabetes in 1955 during service, on August 1957 discharge, clinical evaluation was normal.  He did not report any diabetes symptoms or condition in the report of medical history.  The first mention of a diabetes condition was in January 2001 VA treatment records, when the Veteran reported that he had a history of diabetes since 1989, more than 30 years after service.  Although the presence of symptoms is not the same thing as seeking treatment for symptoms, this long period of time without evidence of seeking treatment has a tendency to weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board notes that the Veteran had the opportunity to file a claim for his diabetes disability given the fact that he filed a claim for other disabilities in August 2006; however he did not do so until March 2015.  

The Board finds that the evidence does not establish an in-service injury, disease, or relevant event involving the Veteran's diabetes mellitus.  Therefore, VA has no duty to provide an examination.  Accordingly, and based on this evidentiary posture, the Board concludes that a nexus to service is not demonstrated.  As such, service connection on a direct or presumptive basis is not warranted.

The only evidence of record suggesting a link or nexus between the Veteran's current diabetes disability and service comes from the Veteran himself.  He contends that he was diagnosed with diabetes in 1955 by a private physician, Dr. B., however this is not substantiated by the record.  Notably, treatment records from Dr. B are unavailable.  The RO has attempted to obtain appropriate authorization from the Veteran to collect these treatment records, but the Veteran has indicated, on multiple occasions, that such records are unavailable.  See October 2015 and January 2016 Correspondence.  Although January 2011 and March 2012 VA treatment records document the Veteran's report that he was diagnosed with diabetes in 1955, this contention is not supported by clinical evidence.  Notably, March 2012 VA treatment records also state that the exact date of onset is unknown.  Service treatment records are silent for any symptoms or diagnosis related to diabetes.  In this regard, the Veteran sought treatment for multiple medical conditions during service, to include in 1955, but no mention of diabetes.  On August 1957 discharge, clinical evaluation of all relevant systems was normal.  The Veteran reported having a history of multiple childhood conditions, but no mention of diabetes.  As such, the Veteran's statements to this effect are lacking in probative value.

Finally, the Board has considered the Veteran's contention, in a document received in January 2017, that he never underwent a discharge examination.  However, the Board finds the contemporaneous report of that examination as well as the accompanying report of medical history that was signed by the Veteran to be more probative of whether the examination took place than the Veteran's recollection many years after service.  

Accordingly, the preponderance of the evidence is against granting service connection for diabetes mellitus, on any theory of entitlement raised by the Veteran 

	(CONTINUED ON NEXT PAGE)


or the record.  Thus, there is no reasonable doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


